In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Bernhard, J.), dated January 13, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s *645assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The petitioner has failed to raise any nonfrivolous issues in his supplemental pro se brief. O’Brien, J. P., Ritter, Thompson and Sullivan, JJ., concur.